MORTON, Circuit Judge
(concurring).
I concur in the conclusions reached by my brother BINGHAM. I desire to add, however, that the claims in suit of the first Paisseau patent seem to me clearly void for indefiniteness and lack of invention. Paisseau did not invent any new process for making pearl essence. Every step of the process which he describes in his patent was old when he entered the field; and the combinations of separate steps contained in the claims were old. What he did, if he did anything, was to discover a new reagent for one of the steps, viz., soap or saponine in place of ammonia or its salts. If the word “rapidly” is struck out of the first claim,’ it reads on the old ammonia process. It is in effect a claim to an old unpatentable process, only changed by the- additional stipulation that the reagent used shall be one which will accomplish the desired result “rapidly.” No discussion is necessary I think to show that such a claim is not good. In Holland Furniture Co. v. Perkins Glue Co., 277 U. S. 245, 48 S. Ct. 474, 72 L. Ed. 868, much more definite claims in a pioneer chemical patent were held invalid. See, too, O’Reilly v. Morse, 15 How. 62, 14 L. Ed. 601. The other claims in suit stand no better than the first.